              Case 19-11292-JTD             Doc 1049-14         Filed 12/30/19        Page 1 of 2




                                                   Exhibit N

Class Claim Procedures for Insurance Ratepayer Class Claims:

1.       The Insurance Ratepayer Class includes all persons (including natural persons and entities)
         who purchased private health insurance and may have suffered economic harm arising
         from any acts or omissions of the Debtors that caused insurance premium rates to increase.

2.       No Distributions1 will be made to the Insurance Ratepayer Class Representative (a trustee
         to be appointed pursuant to the Plan) on the Insurance Ratepayer Class Claim under the
         Plan, and instead, will be held by the Liquidating Trustee for the benefit of the Insurance
         Ratepayer Class, until the Insurance Ratepayer Class Allocation Plan (defined below) has
         been approved by the Bankruptcy Court.

3.       Within six months after the Effective Date of the Plan, the Insurance Ratepayer Class
         Representative will develop and propose an allocation plan based on the Insurance
         Ratepayer Class Representative’s experts’ analysis and empirical observation (the
         “Insurance Ratepayer Allocation Plan”). The Insurance Ratepayer Class Representative
         will file a motion and proposed order with the Bankruptcy Court seeking (a) approval of a
         notice and claims administration procedure and (b) approval of the Insurance Ratepayer
         Allocation Plan, which will include provisions for the establishment of the Insurance
         Ratepayer Escrow Account (described below).

4.       If the Insurance Ratepayer Class Representative determines, after consultation with the
         Liquidating Trustee and after finalization of the Insurance Ratepayer Allocation Plan, that
         noticing and paying available Distributions to Class participants would be uneconomical
         based on the amount of available Distributions, the Insurance Ratepayer Class
         Representative will establish an escrow account to hold Distributions (the “Insurance
         Ratepayer Escrow Account”) until such time as the funds available to the Insurance
         Ratepayer Class Representative are sufficient, in the Insurance Ratepayer Class
         Representative’s sole discretion, to warrant distribution to Insurance Ratepayer Class
         participants. The Insurance Ratepayer Escrow Account documentation may provide for
         investment of the funds in U.S. treasury, money market, or other low-risk securities with
         the consent of the Liquidating Trustee.

5.       Commencing upon initial transfer of funds into the Insurance Ratepayer Escrow Account,
         the Insurance Ratepayer Class Representative will provide a status report to the Liquidating
         Trustee every 90 days reflecting the status of the Insurance Ratepayer Escrow Account
         until such time as the amount of Distributions paid under the Plan into the Insurance
         Ratepayer Escrow Account has been paid to Insurance Ratepayer Class participants.




1
 Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Second Amended
Joint Chapter 11 Plan of Liquidation of Insys Therapeutics, Inc. and Its Affiliated Debtors [Docket No. 928] (as may
be amended or modified from time to time, the “Plan”).


RLF1 22659263v.1
              Case 19-11292-JTD        Doc 1049-14      Filed 12/30/19     Page 2 of 2




6.       The Insurance Ratepayer Class Representative will retain a notice provider and claims
         administrator using a competitive bidding process, and the expenses for which will be paid
         from available Distributions.

7.       If Distributions paid into the Insurance Ratepayer Escrow Account, if any, have not been
         distributed to Insurance Ratepayer Class participants upon the earlier of (i) one year after
         the date of final distribution into the Insurance Ratepayer Escrow Account or (ii)
         determination by the Insurance Ratepayer Class Representative, after consultation with the
         Liquidating Trustee, that paying available remaining Distributions to Class participants
         would be uneconomical, all remaining Distributions will be returned to the ILT Trust as
         Available Cash for further distribution under the Plan on account of Allowed Claims other
         than the Insurance Ratepayer Class Claims.

Class Representative for Insurance Ratepayer Class Claims:

Complete Fleet Services, Inc.




                                                  2

RLF1 22659263v.1
